*399ORDER
Per Curiam:
Kathleen Crisp appeals the circuit court’s judgment awarding her $7,290.75 plus pre-judgment interest on her claim for breach of contracts and denying her claims for quantum meruit and tortious interference with contracts. Jason Hartman, Platinum Properties Investor Network, Inc., Karen Karanickolas, and Brittney Roberts cross-appeal claiming that Karanickolas and Roberts are not liable under the contracts and that Crisp’s damages should be limited to $750.00. We affirm. Rule 84.16(b).